DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 16/060,867, filed 06/08/2018 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given by Christine (Rong) Yang (Reg. No. 71,641) via e-mail on 06/22/2022 – see attached e-mail communications.

The Application has been amended as follows:

1. (Canceled) 
2. (Currently Amended) A maintenance plant management method, wherein the management method comprises:receiving, by a data management server from a second user, investment cost information;receiving, by the data management server from a first user, a first transaction request comprising first user identification for using a maintenance plant, the data management server being part of a block chain comprising a plurality of block chain node devices ;calling, by the data management server, a usage smart contract from one of the plurality of [[a]]  block chain node  devices by submitting the first user identification to the usage smart contract, the usage smart contract comprising a usage agreement, a charging rule and an income distribution rule of the maintenance plant detecting, by the data management server, a transaction generated by the usage smart contract in response to the smart contract call;granting, by the data management server, permission of usage of the maintenance plant to the first user according to the detected transaction and based on the first transaction request meeting the usage agreement of the smart contract;receiving, by a data management server from the first user, a second transaction request comprising first user identification and usage information of the first user finishing use of the maintenance plant;calling, by the data management server, the usage smart contract from one of the plurality of block chain node devices by submitting the first user identification to the usage smart contract;detecting, by the data management server, a transaction generated by the usage smart contract in response to the second smart contract call;calculating, by the data management server, based on the charging rule of the smart contract, a payment amount based on the received usage information;sending, by the data management server to the first user, a payment request containing the calculated payment amount;receiving, by the data management server from the first user, a payment confirmation confirming the calculated payment amount;based on the received payment confirmation, performing, by the data management server,  a distribution of the calculated payment amount according to the income distribution rule of the maintenance plant within the smart contract , by the data management server, the transaction information to the block chain node device for registering [[a]] the block chain;, by the data management server, a return on investment of the second user according to the transaction information registered in the block chain and the investment cost information; andsending, by the data management server, the return on investment of the second user to the block chain node device 
3. (Currently Amended) The maintenance plant management method according to claim 2, wherein before receiving the first transaction request
receiving, by the data management server, a maintenance plant usage agreement submitted by the second user;
sending, by the data management server, the maintenance plant usage agreement to the block chain node device 

4. (Previously Presented) The maintenance plant management method according to claim 3, further comprising:
obtaining, by the data management server, maintenance equipment information that matches with investment cost information from the block chain node device according to the investment cost information;
generating, by the data management server, an investment scheme of the maintenance plant according to the maintenance equipment information that matches with the investment cost information; and 
sending, by the data management server, the investment scheme of the maintenance plant to the second user.

5. (Currently Amended) The maintenance plant management method according to claim 4, further comprising:
receiving, by the data management server, maintenance plant information and the investment cost information of the maintenance plant submitted by the second user;
storing the maintenance plant information and the investment cost information in association; and 
generating, by the data management server, digital asset information and sending the digital asset information to the block chain node device

6. (Canceled) 

7. (Currently Amended) The maintenance plant management method according to claim 2, further comprising:
receiving, by the data management server, a financing agreement submitted by the second user;
sending, by the data management server, the financing agreement to the block chain node device 
receiving, by the data management server, financing amount information submitted by a third user 
calling, by the data management server, the financing smart contract from the block chain node device to calculate a return on investment of the third user according to the financing amount information; and 
sending, by the data management server, the return on investment of the third user to the third user

8. (Canceled)
9. (Currently Amended) A data management server part of a block chain comprising a plurality of block chain node devices, the data management server comprising:

a processor; and 
a memory comprising a computer program that, when executed by the processorcauses the processor perform the steps of:receiving, from a second user, investment cost information;
receiving, from a first user, a first transaction request comprising first user identification for using a maintenance plant;calling a usage smart contract from one of the plurality of block chain node devices by submitting the first user identification to the usage smart contract, the usage smart contract comprising a usage agreement, a charging rule and an income distribution rule of the maintenance plant;detecting a transaction generated by the usage smart contract in response to the smart contract call;granting permission of usage of the maintenance plant to the first user according to the detected transaction and based on the first transaction request meeting the usage agreement of the smart contract;receiving, from the first user, a second transaction request comprising first user identification and usage information of the first user finishing use of the maintenance plant;calling the usage smart contract from one of the plurality of block chain node devices by submitting the first user identification to the usage smart contract;detecting a transaction generated by the usage smart contract in response to the second smart contract call;calculating based on the charging rule of the smart contract, a payment amount based on the received usage information;sending, to the first user, a payment request containing the calculated payment amount;receiving from the first user, a payment confirmation confirming the calculated payment amount;based on the received payment confirmation, performing a distribution of the calculated payment amount according to the income distribution rule of the maintenance plant within the smart contract;sending the transaction information to the block chain node device for registering transaction information in the block chain;calculating a return on investment of the second user according to the transaction information registered in the block chain and the investment cost information; andsending, by the data management server, the return on investment of the second user to the block chain node device









10. (Currently Amended) The data management server according to claim 9, wherein the computer program, when executed by causes the processor to perform the steps of:
receive a usage agreement of the maintenance plant submitted by the second user, and send the usage agreement of the maintenance plant to the block chain node device before the transaction request of using the maintenance plant is received from the first user, so that the block chain node device generates the usage smart contract according to the usage agreement and registers the usage smart contract in the block chain.

11. (Currently Amended) The data management server according to claim 10, wherein the computer program, when executed by causes the processor to perform the steps of:
obtain maintenance equipment information that matches with investment cost information from the block chain node device according to the investment cost information;
generate a maintenance plant investment scheme according to the maintenance equipment information that matches with the investment cost information; and 
send the maintenance plant investment scheme of the maintenance plant to the second user.

12. (Currently Amended) The data management server according to claim 11, wherein the computer program, when executed by causes the processor to perform the steps of:
receive maintenance plant information and the investment cost information of the maintenance plant submitted by the second user before the transaction request of using the maintenance plant is received from the first user, store the maintenance plant information and the investment cost information in association, and generate digital asset information and send the digital asset information to the block chain node device, so that the block chain node device registers the digital asset information in the block chain.

13. (Canceled) 

14. (Currently Amended) The data management server according to claim 9, wherein the computer program, when executed by causes the processor to perform the steps of:
receive a financing agreement submitted by the second user;
send the financing agreement to the block chain node device, so that the block chain node device generates a financing smart contract according to the financing agreement, wherein the financing smart contract comprises a financing rule and a financing income sharing rule;
receive financing amount information submitted by a third user;
call the financing smart contract to calculate a return on investment of the third user according to the financing amount information; and 
send the return on investment of the third user to the third user.

Listing of claims:
Claims 2-5, 7, 9-12 and 14 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The claimed invention was not reasonably found in the prior art. Controlling performance of process on a Blockchain, such as calculating return of an underlying investment is old and well known as evidenced by numerous prior art cited in the record including US Patent Publications US 2019/0043048 A1 and US 2019/0012660 A1; Intelligent property management systems, such as employing distributed ledger technology to improve the delivery of services such as property maintenance is old and well known as evidenced by numerous prior art cited in the record including US Patent Publications US 2019/0355076 A1, US 2019/0311447 A1, US 2018/0191714 A1 and 2019/0340269 A1; and NPL 2016 “Appointment With Deposit - Stew's Self Service Garage”, listed as reference "U" on PTO-892 dated 03/03/2021; Portfolio management using smart contracts, such as having return on investment goals or calculating ROI based on smart contract data is old and well known as evidenced by numerous prior art cited in the record including US Patent Publications US 2021/0166312 A1, US 2017/0206604 A1, US 2018/0365764 A1 and US 2006/0080156 A1.

The cited prior art, however, does not teach or suggest, alone or in combination: detecting, by the data management server, a transaction generated by the usage smart contract in response to the smart contract call; granting, by the data management server, permission of usage of the maintenance plant to the first user according to the detected transaction and based on the first transaction request meeting the usage agreement of the smart contract; receiving, by a data management server from the first user, a second transaction request comprising first user identification and usage information of the first user finishing use of the maintenance plant; calling, by the data management server, the usage smart contract from one of the plurality of block chain node devices by submitting the first user identification to the usage smart contract; detecting, by the data management server, a transaction generated by the usage smart contract in response to the second smart contract call; calculating, by the data management server, based on the charging rule of the smart contract, a payment amount based on the received usage information; sending, by the data management server to the first user, a payment request containing the calculated payment amount; receiving, by the data management server from the first user, a payment confirmation confirming the calculated payment amount; based on the received payment confirmation, performing, by the data management server, a distribution of the calculated payment amount according to the income distribution rule of the maintenance plant within the smart contract sending, by the data management server, the transaction information to the block chain node device for registering transaction information in the block chain; calculating, by the data management server, a return on investment of the second user according to the transaction information registered in the block chain and the investment cost information; and sending, by the data management server, the return on investment of the second user to the block chain node device., as required by independent claims 2 and 9. While the concepts are not unknown in the art on an individual basis, the particular requirements of the claim when viewed as a whole would make any combination of prior art references only viable with hindsight reasoning. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685